Citation Nr: 0820216	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus, to include as due to Agent Orange exposure. 



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Wilmington, Delaware, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
type 2 diabetes mellitus, on a direct basis or due to Agent 
Orange exposure. 

This case is now ready for appellate review. 


FINDING OF FACT

The veteran does not have a current diagnosis of type 2 
diabetes mellitus. 


CONCLUSION OF LAW

Type 2 diabetes mellitus was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, nor is it due to Agent Orange exposure. 8 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notice letter was issued in 
May 2004.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in March 2006. 
Since the preponderance of the evidence is against the claim 
set forth above, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, VA medical 
evidence, and private treatment records. There are no known 
additional records or information to obtain. 

A hearing was offered, and the veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claim.


Service Connection

The veteran asserts that service connection is warranted for 
type 2 diabetes mellitus due to his exposure to Agent Orange. 
He also claims this disorder on a direct basis. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). Service connection for type 2 diabetes 
mellitus may be presumed if it is shown to a degree of 10 
percent disabling within the first post service year. 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

The veteran served in the Army in Vietnam from October 1969 
to October 1970, and is presumed to have been exposed to 
Agent Orange. 38 U.S.C.A. § 1116(f). If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e). The Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994). See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

In the instant claim, the veteran's service medical evidence 
is devoid of treatment, findings, or diagnoses for type 2 
diabetes mellitus. On discharge from active duty, on the 
veteran's separation examination, the veteran's endocrine 
system was evaluated as clinically normal. 

After service, the veteran underwent a May 2004 VA 
examination. The veteran presented a history of routine blood 
fasting reported to be high. He was unable to indicate the 
level of his blood sugar. He did indicate that his blood 
sugar was monitored every six months and was described as 
borderline high. The diagnosis was stress hyperglycemia. The 
examiner related that the veteran was not taking any 
medication for diabetes and his diagnosis was probably 
impaired glucose tolerance or stress hyperglycemia. He was 
unable to achieve an independent diagnosis of diabetes 
mellitus at the time of the examination. 

In June 2004, a medical statement was received by VA from the 
veteran's private physician , Domingo G. Aviado, MD. He 
stated that he had followed the veteran for five years for 
borderline diabetes mellitus. The veteran's fasting sugars 
ranged from 110 to 125. His HbgA1c was 5.7. He stated the 
veteran had a family history of diabetes and that he was 
currently being treated with diet, exercise, and weight loss. 

It must be noted that the veteran has not been diagnosed Type 
2 diabetes mellitus. Congress specifically limited 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in disability. 38 U.S.C.A. 
§ 1110. In the absence of competent evidence of a present 
disability, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). Rather, the only evidence 
that the veteran has type 2 diabetes mellitus due to either 
service or to Agent Orange exposure is the veteran's own 
statement of such. It is well established that laypersons 
cannot provide an opinion regarding diagnoses or the etiology 
of a medical diagnosis. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

In sum, since the veteran has not been diagnosed with type 2 
diabetes mellitus, service connection for type 2 diabetes 
mellitus is not warranted on a direct basis, a presumptive 
basis, or due to Agent Orange exposure.  The claim must 
therefore be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

As a final matter, however, the Board notes that the veteran 
has been shown to be monitored for his blood sugar, and he 
has the right to reapply for service connection for type 2 
diabetes mellitus in the future upon the presentation of new 
and material evidence, such as a medical diagnosis of type 2 
diabetes mellitus.  38 C.F.R. § 3.156. 


ORDER

Service connection for type 2 diabetes mellitus, to include 
as due to Agent Orange, is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


